(For digest, see Heckert v. Graded School, ante, 475.)
Civil action to restrain the defendants from issuing and offering for sale certain school bonds, upon the alleged ground that the elections under which the district in question, to wit, the Carthage Graded School District, was enlarged, and the bonds approved by a majority of the qualified voters resident within the enlarged district, were illegally held, and are therefore void.
From an order denying the application for relief, plaintiffs appealed.
The pertinent and controlling facts in the instant case are substantially similar to those in Heckert v. Graded School, ante, 475, just decided, and for the reasons assigned in that opinion — the two cases being governed by the same principles — it follows that his Honor below was correct in denying the plaintiffs' application for injunctive relief. The validity of the consolidation, and of the proposed issue of bonds, will be upheld.
   Affirmed. *Page 478